Citation Nr: 0630638	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-02 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
July 1964 to January 1965, and verified and unverified 
reserve component service thereafter, as well as 9 days of 
active service in March 1965.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which 
denied the appellant's claim.  After the appellant timely 
disagreed with that determination, the RO issued a statement 
of the case (SOC) in December 2004, and the appellant 
submitted a timely substantive appeal in January 2005.


FINDINGS OF FACT

1.  The appellant has verified ACDUTRA from July 1964 to 
January 1965, as well as other verified and unverified 
reserve component service, but has no more than nine (9) days 
of active service, since all other service was active duty 
for training (ACDUTRA) or inactive duty for training 
(INACDUTRA).

2.  The appellant is not in receipt of an award of service 
connection for any disorder, nor does he contend that he has 
any disability which was incurred or aggravated during his 9 
days of active service or during any period of ACDUTRA or 
INACDUTRA.

3.  Under the terms of the statute governing pension benefits 
eligibility, the appellant's ACDUTRA and INACDUTRA are not 
defined as "active" military service.  


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected 
disability pension are not met.  38 U.S.C.A. §§ 110, 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his service meets the criteria 
for basic eligibility for nonservice-connected pension.  
Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
appellant's willful misconduct.  38 C.F.R. § 4.17.

One prerequisite to entitlement is that a veteran must have 
served in the active military, naval, or air service for 90 
days or more during a recognized period of war.  38 C.F.R. § 
3.3(a)(3).  The Vietnam era is a recognized period of war, 
and encompasses the period from February 28, 1961 to May 7, 
1975, inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period; and the period from 
August 5, 1964 to May 7, 1975, inclusive, in all other cases.  
38 C.F.R. § 3.2(f).  Since the appellant's service was 
performed entirely in the United States, the portion of his 
reserve component service on and after August 5, 1964 was 
performed during a period of war.

Active military, naval, and air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty (or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such 
training).  38 C.F.R. § 3.6(a).  Active duty means full-time 
duty in the Armed Forces, other than ACDUTRA.  38 C.F.R. § 
3.6(b)(1).  ACDUTRA means full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c).

Orders dated in July 1964 reflect that the appellant, 
together with other members of the reserve component, was 
ordered to ACDUTRA.  The appellant's DD214, Report of 
Transfer or Discharge shows that he served 5 months of 
ACDUTRA from July 1964 to January 1965.  In addition, the 
appellant's Alabama Army National Guard reserve component 
records reflect that he served 15 days of annual active duty 
for training (ANACDUTRA) in June 1964, 15 days of ANACDUTRA 
in June 1965, and 15 days ANACDUTRA in 1966, in 1967, in 
1968, and in 1969.  In addition, the appellant's reserve 
component records show that he had monthly periods of 
INACDUTRA.  

The appellant has also provided a separate DD214 which shows 
that he had 9 days of active duty in March 1965.  Although 
the reserve component records do not indicate that this 
period was other than active service, the Board notes that 
portions of some records which might provide further 
information about the type of service the appellant served in 
March 1965 are illegible.  Assuming for the purposes of this 
appeal that the service in March 1965 was active service, 
without so conceding, the appellant had no more than 9 days 
of active service.

The appellant argues that his ACDUTRA and ANACDUTRA from 1964 
to 1969 should count as active military service.  However, 
the governing statute and the regulations which implement 
that statute do not allow a period of ACDUTRA to count as 
wartime service unless a veteran became disabled from a 
disease or injury incurred or aggravated in line of duty 
during that period of ACDUTRA.  For any period of INACDUTRA, 
the veteran must have become disabled from an injury during 
any such period.  In this case, service connection is not in 
effect for any disorder incurred during a period of ACDUTRA 
or INACDUTRA, and the appellant does not contend that he 
became disabled from a disease or injury incurred during any 
period of ACDUTRA or ANACDUTRA or INACDUTRA.  Consequently, 
the appellant's records establish that he has no more than 9 
creditable days of wartime service for purposes of basic 
eligibility to nonservice-connected pension based on his 
reserve component service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The appellant does not meet the basic 
statutory requirement of 90 days of active wartime service 
for eligibility for non service-connected pension.  His claim 
must therefore be denied because of lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Where the law is dispositive, such that development of the 
facts could not change the outcome of the claim, notice in 
compliance with the VCAA is not required.  See generally, 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that statutory interpretation questions not affected by 
enactment of VCAA); see also Kane v. Principi, 17 Vet. App. 
103 (2003) (extending nonapplication to regulatory 
interpretation questions).  The VCAA does not to apply to 
claims that turn on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); see also Anderson v. Principi, 
18 Vet. App. 371 (2004) (error is nonprejudicial if a claim 
must fail as a matter of law on the facts asserted by the 
claimant).  

In this case, the appellant asserts that his 5 months of 
ACDUTRA for reserve component purposes constitute "active" 
military service for pension purposes, and the appellant does 
not assert that there are any additional facts which would 
affect the nature of his service.  The statute controls the 
definition of "active" service, and the appellant does not 
assert that there are any additional facts which could affect 
the outcome of the claim.  Therefore, the notice provisions 
of the VCAA are not applicable, and no further discussion of 
the VCAA is required.  


ORDER

The appellant's claim that he meets the criteria for basic 
eligibility for nonservice-connected disability pension 
benefits is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


